38 N.J. 354 (1962)
184 A.2d 864
THE BEVERLY SEWERAGE AUTHORITY, A PUBLIC BODY CORPORATE AND POLITIC, PLAINTIFF-APPELLANT,
v.
THE DELANCO SEWERAGE AUTHORITY, A PUBLIC BODY CORPORATE AND POLITIC, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued October 10, 1962.
Decided October 22, 1962.
Mr. Daniel A. O'Donnell argued the cause for the appellant (Mr. A. Jerome Moore and Messrs. Bookbinder, Peskin & Markowitz, attorneys).
Mr. Robert W. Criscuolo argued the cause for the respondent (Messrs. Parker, McCay & Criscuolo, attorneys).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion per curiam in the Appellate Division.
For affirmance  Chief Justice WEINTRAUB, and Justices JACOBS, FRANCIS, PROCTOR, SCHETTINO and HANEMAN  6.
For reversal  None.